DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on April 7, 2022 and wherein the Applicant has amended claims 1, and claims 4-6, 9-12 cancelled. 
In virtue of this communication, claims 1-3, 7-8, 13-17 are currently pending in this Office Action.
With respect to the objection of drawing due to formality issue, as set forth in the previous Office Action, the submitted drawing replacement sheet for figure 1 has been acknowledged and the argument, see paragraph 3 of page 6 in Remarks filed on April 7, 2022, has been fully considered and the argument is persuasive. Therefore, the objection of drawing figure 1 due to the formality issue, as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (WO 2016148935 A1, hereinafter Fischer, equivalent to US 20180115733 A1, hereinafter) and in view of references Curtis et al (US 20030035556 A1, hereinafter Curtis) and Low (US 20110057614 A1).
Claim 1: Fischer teaches an audio system (title and abstract, ln 1-8, fig. 1), comprising: 
an audio/video receiver (including source device 130 that can be Blue-ray DiscTM to receive audio/video disc, video/audio disc player, television receiver, set-top box to receive satellite video/audio signals, etc. and p.3, para 41);
a power supply/wireless audio distribution assembly connected to the audio/video receiver (including media stick 110 connected to the source device 130 in fig. 1 and details in fig. 8), the power supply/wireless audio distribution assembly includes a wireless transmitter for transmitting audio signal (wirelessly distributing audio signals to wireless speakers 141, …, 145 via a wireless transmitter 408 in fig. 4, para [0039], para [0120]);
speaker wire transmitting low-voltage power (wired connection to a power source and para [0042], inherently the wired connection for transmitting power from the power source to each of the wireless speakers); and
speakers (wireless speakers 141 – 145 in fig. 1) compatible with the power supply/wireless audio distribution assembly (receiving audio signals from the media stick 110 via transceiver and p.3, para 42) such that the wireless transmitter of the power supply/wireless audio distribution assembly transmits audio signals to the speakers (receiving audio signals from the media stick 110 via the wireless transmitter 408, para [0039] and discussion above) and wherein no audio signals are sent through the speaker wire and the speaker wire is solely used as a means for transmitting power to each of the speakers (the discussion of “speaker wire transmitting low-voltage power” above).
However, Fischer does not explicitly teach wherein the speaker wire connects the power supply/wireless audio distribution assembly to the speakers and wherein the power supply/wireless audio distribution assembly includes an AC input adapted for connection to a 100-240 AC power source and multiple outputs connected to the speaker wire to connect each of the speakers to a power source and transmit low-voltage 12-28V DC power to and through the speaker wire to power the speakers.
Curtis teaches an analogous field of endeavor by disclosing an audio system (title and abstract, ln 1-20 and fig. 1) and wherein a supply/wireless audio distribution assembly is disclosed (signal conditioner 14, power supply 16, etc., in fig. 1) and speaker wire is disclosed (four-conductor speaker wire, para 24 connected to the powered volume controls 20 from the signal conditioner 14 in fig. 1) and speakers are disclosed (including a left speaker and a right speaker on each of the powered volume controls 20 in fig. 1, para 51) and wherein the speaker wire connects the power supply/wireless audio distribution assembly to the speakers (the four-conductor speaker wire connecting to the powered volume controls 20 from the signal conditioner 14 in fig. 1) and wherein transmitting a low-voltage 12-28V DC power to and through the speaker wire to power the speakers (transmitting power supply 24-volt VDC to the signal conditioner 14 and also to power each volume control connected thereto, para 62, including a plurality of amplifiers 103, 203 at volume controls 20 in fig. 4B, para 81; including amplifiers 103, 203 in fig. 4B, 5A) and a wireless transmitter is disclosed to transmit audio signal to each of the wireless speakers (in digital audio transmission, spread spectrum wireless can be used for transmitting digital audio signal to the volume control or using optical technology, para 21, para 52) and multiple outputs connected to the speaker wire to connect each of the speakers to a power source (power source 16, and multiple outputs 12, 22, 24, 26 on the signal conditioner to connect the four-conductor speaker wire to the input connector block 30 of each volume control in fig. 1) for benefits of achieving a high-quality audio signal transmission by overcoming electronic magnetic interference due to wired connection (para 6) and overloading due to many speakers equipment connected to one distributor (para 6) and obtaining smart audio volume control individually and effectively (para 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wiring between the supply/wireless audio distribution assembly and the speakers and wherein the speaker wire connects the power supply/wireless audio distribution assembly to the speakers and herein the speaker wire connects the power supply/wireless audio distribution assembly to the speakers (the four-conductor speaker wire connecting to the powered volume controls 20 from the signal conditioner 14 in fig. 1) and wherein transmitting the low-voltage 12-28V DC power to and through the speaker wire to power the speakers and the wireless transmitter is disclosed to transmit audio signal to each of the wireless speakers and the multiple outputs connected to the speaker wire to connect each of the speakers to the power source, as taught by Curtis, to the supply/wireless audio distribution assembly and the speakers in the audio system, as taught by Fischer, for the benefits discussed above.
However, the combination of Fisher and Curtis does not explicitly teach wherein the power supply/wireless audio distribution assembly includes an AC input adapted for connection to a 100-240 AC power source.
Low teaches an analogous field of endeavor by disclosing an audio system (title and abstract, ln 1-12 and a system in fig. 1) and wherein a power supply/wireless audo distribution assembly is disclosed (adapter 1 in fig. 1) to include an AC input adapted for connection to a 100-240 AC power source (collecting to a wall socket 4, inherently in 110 AC volt in America Standards or 220 AC volt in Europe standards) and having multiple outputs (power outputs to laptop computer 5, power output to MP3 player 7, power output to a mobile phone 8, power output to other device through USB 10, etc. in fig. 1) connected to the speaker wire (via the cable 6, and other devices through detachable connector adapted to the adaptor 1 in figs. 1, 5 and the laptop computer inherently has at least one speaker, other wireless speaker, wireless devices, or wireless transceiver for providing power supply, para [0050]) to connect each of the speakers to a power source (wireless speaker, wireless devices through the detachable connector 30 in fig. 5 and laptop connected through cable 6 for providing powers, para [0050]) and transmitting data from the adaptor to the wireless devices through wireless path (a wireless module such as WIFI unit connected to the socket to allow the portable device to communicate with the portable computer for data transfer, para [0031]) for benefits of achieving an improvement of operation around the multiple wireless devices by simplifying wiring and assembling power supply (para [0002]-[0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the functions of power supply/wireless audio distribution assembly and wherein the power supply/wireless audio distribution assembly includes the AC input adapted for connection to the 100-240 AC power source and the multiple outputs connected to the speaker wire to connect each of the speakers to the power source, as taught by Low, to the power supply/wireless audio distribution assembly in the audio system, for the benefits discussed above.
Claim 2: the combination of Fischer, Curtis, and Low further teaches, according to claim 1 above, wherein the audio/video receiver includes audio processing technology (Fischer, set-top box, or Blue-ray DiscTM etc., to implement Dolby AtmosTM, para [0043]).
Claim 3: the combination of Fischer, Curtis, and Low further teaches, according to claim 2 above, wherein the audio processing technology is DOLBY ATMOS audio processing technology (Fischer, the system implements object audio, e.g., Dolby AtmosTM, para [0043]).
Claim 7: the combination of Fischer, Curtis, and Low further teaches, according to claim 1 above, wherein each of the speakers includes at least one amplifier and at least one receiver (Fischer, wireless speakers have their own amplifiers, para [0010] and transmitting audio signal through wireless path to the wireless speaker, para [0039] and Curtis, amplifiers in volume control for each speakers 44, 42 in fig. 5A via Hi-Z output or elements 50, 52, 54, 56  for the speakers 44, 42 in fig. 5A).
Claim 8: the combination of Fischer, Curtis, and Low further teaches, according to claim 7 above, where the at least one receiver of each of the speakers is a Bluetooth receiver and the wireless transmitter is a Bluetooth transmitter (Fischer, the wireless speakers 141-145 connect to the media stick 110 via one or more wireless connection protocols, including a BluetoothTM, para [0044] and Curtis, spread spectrum wireless technology, para 21, para 52).
Claim 13: the combination of Fischer, Curtis, and Low further teaches, according to claims 1, 11 above, wherein each of the speakers is an active speaker or speaker array (Fischer, speakers have their own amplifiers and decoders, para [0010] and thus, active speaker and Curtis, left and right speakers 42, 44 in each of volume controls in fig. 1 and 5A).
Claim 14: the combination of Fischer, Curtis, and Low further teaches, according to claims 13, 11 above, wherein each of the speakers includes at least one amplifier and at least one receiver (Fischer, wireless speakers have their own amplifiers, para [0010] and transmitting audio signal through wireless path to the wireless speaker, para [0039] and Curtis, the discussion in claim 11 above and left and right speakers with amplifiers in fig. 5A).
Claim 15: the combination of Fischer, Curtis, and Low further teaches, according to claims 14, 12 above, where the at least one receiver is a BluetoothTM receiver (Fischer, the wireless speakers 141-145 connect to the media stick 110 via one or more wireless connection protocols, including a BluetoothTM, para [0044]] and Curtis, the discussion in claim 12 above, by using spread spectrum wireless technology, para 52, and Low, BluetoothTM, para [0005]).

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (above) and in view of references Curtis (above), and Spitznagle et al (US 20170099546 A1, hereinafter Spitznagle).
Claim 16: the combination of Fischer and Curtis teaches all the elements of claim 16, according to claim 1 above, including a speaker assembly (Fischer, speaker with amplifier, decoder, para [0010], and Curtis, the volume control 20 including speakers with amplifiers, respectively in figs. 1 and 5A), except wherein the speaker assembly of which the speakers form a part thereof.
Spitznagle teaches an analogous field of endeavor by disclosing an audio system (title and abstract, ln 1-8 and fig. 1) and wherein speaker assembly is disclosed (112, 114, 116, 118, 120, 122, 110, 124, etc.,. in fig. 1) and speakers form a part of the speaker assembly (fig. 10A and speaker assembly 110 and each of speakers 416a, 414a, 414b, 415b, etc., in fig. 10A) for benefits of achieving an improvement of loudspeaker performance in balancing the frequency bands specifically in high frequency bands so that a balanced sound can be achieved (p.1, para 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the speaker assembly of which the speakers form the part thereof, as taught by Spitznagle, to the speaker assembly in the audio system, as taught by the combination of Fischer and Curtis, for the benefits discussed above.
Claim 17: the combination of Fischer, Curtis, and Spitznagle further teaches, according to claim 16 above, wherein the speaker assembly includes a central support member to which the speakers are secured in a manner allowing for articulation of the speakers relative to each other (Spitznagle, each of speakers in the speaker assembly has its own amplifier 406, 408, 410 and centrally controlled by DSP 404 in fig. 10B).

Response to Arguments

Applicant's arguments filed on April 7, 2022 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654